

116 HR 3780 IH: Protecting Patients and Doctors from Unlawful Robocalls Act of 2019
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3780IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Mrs. Dingell (for herself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish an advisory committee to develop best
			 practices regarding how to combat unlawful robocalls made to hospitals and
			 how hospitals can protect themselves from such calls, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Patients and Doctors from Unlawful Robocalls Act of 2019. 2.Hospital Robocall Protection Group (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Commission shall establish an advisory committee to be known as the Hospital Robocall Protection Group.
 (b)MembershipThe Group shall be composed only of the following members: (1)An equal number of representatives from each of the following:
 (A)Voice service providers that serve hospitals. (B)Companies that focus on mitigating unlawful robocalls.
 (C)Consumer advocacy organizations. (D)Providers of one-way voice over internet protocol services described in subsection (e)(4)(B)(ii).
 (E)Hospitals. (F)State government officials focused on combatting unlawful robocalls.
 (2)One representative of the Commission. (3)One representative of the Federal Trade Commission.
 (c)Issuance of best practicesNot later than 180 days after the date on which the Group is established under subsection (a), the Group shall issue best practices regarding the following:
 (1)How voice service providers can better combat unlawful robocalls made to hospitals. (2)How hospitals can better protect themselves from such calls, including by using unlawful robocall mitigation techniques.
 (3)How the Federal Government and State governments can help combat such calls. (d)Proceeding by FCCNot later than 180 days after the date on which the best practices are issued by the Group under subsection (c), the Commission shall conclude a proceeding to assess the extent to which the voluntary adoption of such best practices can be facilitated to protect hospitals and other institutions.
 (e)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)GroupThe term Group means the Hospital Robocall Protection Group established under subsection (a). (3)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).
 (4)Voice serviceThe term voice service— (A)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)); and
 (B)includes— (i)transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and
 (ii)without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as CPE) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol.
						